OPINION
By HORNBECK, J.
This is an action in habeas corpus seeking the discharge of Ethel C. Red-ding, who, it is claimed, is unlawfully imprisoned by the defendant.
Mrs. Redding was, on the 31st of July, 1941, before a Justice of the Peace, Harrison Township, Montgomery County, charged with assault and battery, found guilty and sentenced by the court to be imprisoned in the Work House of the city of Dayton for a period of six months from and including August 4, 1941, with certain exceptions, and to pay the costs of her prosecution. The court tried Mrs. Redding in the absence of a jury upon a written waiver, on which Mrs. Redding’s name appeared in type followed by the signature of her attorney, thus reading, “Ethel Redding by Otterbein Creager, her attorney”.
It is the claim of the plaintiff that the Justice had no jurisdiction to hear, determine and pronounce judgment on the charge against Mrs. Redding.
The defense interposes two propositions, the sustaining of either of which will require a dismissal of the petition. The first is, that the waiver was properly made under the statute. The second, that, though the waiver be irregular, the court bad jurisdiction, the judgment was voidable and not void; that a review of the action of the court should be taken by an appeal and the question here raised can not be urged in the original action of habeas corpus.
Considering the defenses in reverse order, we find that the second is not well made. The Justice of the Peace Court is one of limited jurisdiction, the authority of which must be delegated by statute. Under the code the Justice of the Peace has jurisdiction to pronounce judgment on a charge of assault and battery, if, and when, the defendant executes a waiver, as contemplated by §13433-10 GC.
The general jurisdiction of the Justice is defined in §13422-2 GC and, as to such criminal cases therein included, he may inquire into the complaint and discharge or recognize the accused or otherwise dispose of the complaint as provided by law. (Emphasis ours). It then becomes necessary to determine what authority is provided by law to dispose of a complaint of assault and battery in the court of the Justice of the Peace.
Sec. 13422-3 GC sets forth eighteen classes of offenses as to which the Justice is given special jurisdiction but assault and battery is not included. The .only section clothing the Justice with jurisdiction to try, without a jury and render judgment against, one accused of assault and battery is §13433-10 GC. The first part of the section relates to procedure wherein the accused *89is brought before the Magistrate and there is no plea of guilty and provides generally that the Magistrate shall, upon inquiry, require the accused to enter into a recognizance to appear at a proper time before the proper court, or discharge him. Then follows the pertinent and controlling language of the section,
“If the offense charged is a misdemeanor, and the accused in a writing subscribed by him and filed before or during the examination, waive a jury and submit to be tried by the Magistrate, he may render final judgment.” (Emphasis ours).
It thus becomes evident, that the Justice is entirely without jurisdiction to pronounce judgment against one accused of assault and battery, a misdemeanor, unless he waives a jury and submits to be tried to the Justice as contemplated by the section.
We, then, consider the first and determinative question in this case, namely, did the accused waive a jury “in writing subscribed by her”? If she did not, the writ should be allowed. •Otherwise, it should be denied.
Plaintiff’s claim is based upon two grounds. First, that she, herself, did not subscribe the waiver and second, that she did not authorize her attorney to sign for her.
Without setting forth the evidence upon this second proposition, we are satisfied to say, that under all the circumstances appearing, it is our judgment that the plaintiff can not be heard to say, that she did not know that she had a right to a jury and with this knowledge purposed to waive the right and thereby authorized her attorney to act for her in that respect.
This, then, brings us to the narrow question which must control our judgment, namely, does the statute require that the waiver be signed by the accused in her own handwriting, or, in some manner ordinarily recognized in law as constituting her personal signature. That is to say, by her mark or by someone holding the pen while she signed her name, her personal act, or, may her name be signed by her authorized agent, her attorney, in that relation.
An extended examination of cases in Ohio and throughout the United States has not enabled us to find any in point. So that the question becomes an original one.
“As a general proposition every person who is sui juris may appoint an agent for any purpose whatsoever; and this is no less true when he assumes to exercise a statutory right than it is in other cases.” 2 Am. Jur. 19.
“A person who has capacity to affect his legal relation by the giving of consent has capacity to authorize an agent to act for him with the same effect as -if he were to act in person.” 7 Am. Law Inst., Restatement, Agency, Paragraph 20.
“Whatever a party may do in his own proper person he may, in general, do by an agent lawfully appointed, and an agent may be appointed by parol to do anything which does not require the execution of a deed for his principal. He may be authorized by parol to make and sign contracts in writing, even contracts which are not binding upon his principal unless in writing signed by him.”
White Eagle Laundry v Slawek (Sup. Ct. Ill.) 129 N. E. 754, citing 1 Parsons on Contract (9th Edition) *47, Story on Agency, 1150; 2 Kent’s Com. 613.
There is an exception to the general authority of an agent where the statute expressly provides the only method whereby he may affix the signature of his principal to an instrument, as in the chapter of the Ohio Code, relating to conveyances and encumbrances of real property. Sec. 8510 GC provides that the instruments therein mentioned must be signed by the grantor, mortgagor, etc. If such signing is to be *90made by one other than grantor, mortgagor, etc., it is to be done by virtue of a power of attorney, as prescribed in §8512 GC.
It has been held in other jurisdictions that a deed will be binding, if the signature thereto is affixed by another in the presence and at the request, or with the express or implied authorization, of the grantor. 26 C. J. S. 226, citing cases from five states. But for the provision that conveyances affecting real estate, if signed by the maker thereof through another, must be under power of attorney,. we are satisfied that the same holding would be made in Ohio as stated in the quoted text from 26 C. J. S. supra. There is no such limitation in the language of §13433-10 GC as is found by virtue of the provisions of §8512 GC.
Defendant cites State ex rel v Baer et, Judges, 103 Oh St 585, holding that “agreements, waivers and stipulations made by persons accused of crimes, or by their counsel in their presence, during the course of a trial for crime, are, after the termination of the trial, as binding and enforceable upon such persons as like agreements, waivers, and stipulations are upon parties to civil actions”. This case is authority here, if, by the act of her counsel, plaintiff executed a waiver under the specific statute controlling. The syllabus of the cited case is, of course, considered in connection with the facts upon which it arose. Ordinarily, a waiver may be effective although it is not in writing, but we are satisfied that under the specific terms of the section under consideration, no waiver would be binding upon the accused if it was not in writing.
So that, we are remanded to the language of the statute, the full observance of which constitutes the waiver therein mentioned. A casual reading of the statute lends some support to the claim that it meant to limit the signing of the waiver to the accused only. But there is no other limitation than the languge itself, no provision of the statute is made setting forth the means whereby another may be authorized to sign for the accused. Upon a more careful consideration of the language of the statute, we do not find any sufficient reason to hold that it was the manifest purpose of the framers of the law to preclude the application of the generally accepted rules of agency.
In this case, we are of opinion that plaintiff’s attorney had actual authority to sign the waiver, though it may have been implied authority. She may not have understood the exact procedure necessary to dispense with the jury, nor, in terms expressly directed her attorney to sign her name: to a waiver, but she knew her rights and desires and upon conference with her attorney, and by and with his advice, decided that it was to her best interest to try her case to the Justice only. Her attorney, then, took the requisite steps to accomplish her purpose.
This, in our judgment, explains some of the apparent contradiction in the testimony. It may be that the term “waiver” was not expressly explained to plaintiff. Her counsel, who is an attorney of standing and repute, states unequivocally, in substance, that he explained all of plaintiff’s rights to her, including her right to a jury, and that when he acted for her he was carrying-out her purpose.
*91*90The purpose of this statute is plain. It is intended to make certain that an accused will not be tried in a Justice court upon a charge of misdemeanor, unless, with full knowledge of his right to a jury, he waives that right. To make this certain, the statute provides that the waiver shall be in writing and that it. shall be signed by the accused. We do not believe that it is so limited in its effect as to preclude a duly authorized attorney from signing the name of the accused to the waiver. We do not hesitate to say that it would be better practice, in all instances, to have the accused sign the waiver personally. When it is signed by the attorney, as in this ease, if the signature is challenged, it becomes neces*91sary to determine that the attorney was authorized to sign the waiver for the accused, directly or by implication and the general authority of the attorney is insufficient.
Hanaghan v State, 51 Oh St 24, did not consider directly or indirectly the question here presented.
We hold that the waiver in the instant case was signed by the accused within the meaning of §13433-10 GC.
The writ will be denied.
BARNES, J., concurs.